Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Movant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-1671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   PRAECIPE

Amis Integrity S.A., in personam and M/V          CLERK’S ACTION REQUIRED
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


TO:       THE CLERK OF THE COURT:

          Please replace the recently filed Dkt. 38 Release Bond with the attached signed

Release Bond. The wrong file was inadvertently uploaded unfortunately.




PRAECIPE - Page 1
[Case No. 3:19-cv-1671-BR]



{29293-00552895;1}
          DATED this 25th day of October, 2019.


                                         LE GROS, BUCHANAN & PAUL


                                         By: s/ Markus B.G. Oberg
                                            MARKUS B.G. OBERG, OSB #112187

                                         By: s/ Daniel J. Park
                                            DANIEL J. PARK, OSB #132493

                                             4025 Delridge Way SW, Suite 500
                                             Seattle, Washington 98106-1271
                                             Phone: 206-623-4990
                                             Facsimile: 206-467-4828
                                             Email: moberg@legros.com
                                             Email: dpark@legros.com
                                             Attorneys for Movant Amis Integrity, S.A., by
                                             restricted appearance




PRAECIPE - Page 2
[Case No. 3:19-cv-1671-BR]



{29293-00552895;1}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 25, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to The Honorable Anna J.
                     Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 25th day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




PRAECIPE - Page 3
[Case No. 3:19-cv-1671-BR]



{29293-00552895;1}
